Title: William P. Van Ness’s Narrative of the Events of June 23, 1804
From: Van Ness, William P.
To: 


When I returned with this letter to the City which was about 2 o clock in the afternoon of the same day, I sent a Note to Genl Hamilton’s Office and also to his house desiring to know when it would be convenient for him to receive a communication. The Servant as he informed me received for answer at both places that Genl Hamilton had left the City and was gone to his Country residence. I then wrote a Note to Genl Hamilton of which No 5 is a Copy & sent it out to him in the Country.
